DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending.
Claim 2 is objected to.
Claims 1-15 are rejected.
Claims 1-15 have been examined.

Information Disclosure Statement
The IDS form filed 10/7/2019 has been entered and considered. 

Abstract
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other.

Claim Objections
Claim 2 is objected to because of the following informalities:    
In claim 2, line 2, “samples” should be “molecules”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 10 the generic placeholder is “prioritization rule set”, and the specialized function is: “comprising one or more rules for determining a sequencing priority for nucleic acid molecules from the two or more sources”.
In claim 10 the generic placeholder is “priority supervisor”, and the specialized function is: “configured to: (i) determine, in real-time from a sequenced plurality of nucleotides of an identifier nucleic acid sequence of an adapter, from which of the two or more sources a nucleic acid molecule being sequenced came; (ii) determine, based at least in part on the prioritization rule set and the determined source of the nucleic acid molecule being sequenced, a sequencing priority for the nucleic acid molecule being sequenced; and (iii) provide instructions to the real-time single-molecule sequencing process, based on the determined sequencing priority, to allow the process to proceed or to modify the process”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 14 and 15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by over Schmitt et al. (11,332,784).
Regarding claim 10, a system for prioritizing sequencing of nucleic acid molecules in a pool of nucleic acid molecules from two or more sources (Col. 22, lines 40-50), wherein the nucleic acid molecules from each source are ligated to a unique identifier nucleic acid sequence, the system comprising (Col. 20, lines 40-65): 
a database of the unique identifier nucleic acid sequences, wherein each of the unique identifier nucleic acid sequences is associated with a respective source (Col. 22, lines 40-65); 
a prioritization rule set comprising one or more rules for determining a sequencing priority for nucleic acid molecules from the two or more sources (Col. 22, lines 40-65); and 
a priority supervisor (Col. 22, lines 40-65) configured to:
determine, in real-time from a sequenced plurality of nucleotides of an identifier nucleic acid sequence of an adapter, from which of the two or more sources a nucleic acid molecule being sequenced came (Col. 22, lines 40-65); 
determine, based at least in part on the prioritization rule set and the determined source of the nucleic acid molecule being sequenced, a sequencing priority for the nucleic acid molecule being sequenced (Col. 22, lines 40-65); and
provide instructions to the real-time single-molecule sequencing process, based on the determined sequencing priority, to allow the process to proceed or to modify the process (Col. 22, lines 40-65).  

Regarding claim 14, Schmitt teaches the system of claim 10, wherein the pool of nucleic acid molecules comprises nucleic acid molecules from a plurality of different sources (Col. 22, lines 40-50).  									Regarding claim 15, Schmitt teaches the system of claim 10, wherein the sequencing priority is based at least in part on a user-defined priority for one or more of the two or more sources of nucleic acid molecules (Col. 22, lines 40-65).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (11,332,784) in view of Turner et al. (2011/0229976).
Regarding claim 1, Schmitt teaches a method for prioritizing sequencing of nucleic acid molecules from two or more sources, comprising: 								ligating one or more ends of each of a plurality of nucleic acid molecules to an adapter (Col. 11, lines 5-65), wherein nucleic acid molecules from each source are ligated to an adaptor unique to each source (Col. 20, lines 45-65) , each adaptor comprising a unique identifier nucleic acid sequence (Col. 11, lines 5-65);               								pooling the ligated plurality of nucleic acid molecules from each of the two or more sources into a pool of nucleic acid molecules (Col. 21, lines 5-45);                                                                                                                            sequencing, from the pool of nucleic acid molecules using a real-time single- molecule sequencing process, a plurality of nucleotides of an identifier nucleic acid sequence of an adapter (Col. 22, lines 40-50);         										determining, in real-time from the sequenced plurality of nucleotides, from which of the two or more sources the nucleic acid molecule being sequenced came (Col. 22, lines 40-65);	
determining, from a prioritization rule set and based on the determined source of the nucleic acid molecule being sequenced, a sequencing priority for the nucleic acid molecule being sequenced (Col. 22, lines 40-65); and 
Schmitt further teaches modified adapter “A” to include a degenerate or semi-degenerate single molecule identifier (SMI) sequence. 
 Schmitt does not explicitly teach and allowing the real-time single-molecule sequencing process to proceed based on the determined sequencing priority, or modifying the real-time single-molecule sequencing process based on the determined sequencing priority. 
	However, Turner teaches in the same field of invention allowing the real-time single-molecule sequencing process to proceed based on the determined sequencing priority, or modifying the real-time single-molecule sequencing process based on the determined sequencing priority ([08,57], Turner).
	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Schmitt as taught by Turner in order to have methods for analyzing and/or determining the nucleotide sequence of the nucleic acid molecules ([02], Turner).
Regarding claim 2, Schmitt in view of Turner teaches the method of claim 1, further comprising the step of fragmenting each of the plurality of nucleic acid samples into a plurality of fragmented nucleic acid molecule (Col. 22, lines 40-65, Schmitt).
Regarding claim 3, Schmitt in view of Turner teaches the method of claim 1, further comprising the step of generating a prioritization rule set (Col. 22, lines 40-65, Schmitt).
Regarding claim 4, Schmitt in view of Turner teaches the method of claim 1, wherein modifying the real-time single-molecule sequencing process comprises aborting the sequencing of the nucleic acid molecule being sequenced ([43-48], Turner).
Regarding claim 5, Schmitt in view of Turner teaches the method of claim 1, wherein modifying the real-time single-molecule sequencing process comprises ejecting the nucleic acid molecule being sequenced ([60-62], Turner). 
Regarding claim 6, Schmitt in view of Turner teaches the method of claim 1, wherein modifying the real-time single-molecule sequencing process comprises redirecting the nucleic acid molecule being sequenced ([207], Turner).
Regarding claim 7, Schmitt in view of Turner teaches the method of claim 1, further comprising the step of receiving additional information about one or more of the two or more sources, wherein the determined sequencing priority is based at least in part on the received additional information ([14], Turner).							Regarding claim 8, Schmitt in view of Turner teaches the method of claim 1, further comprising the step of adding nucleic acid molecules to the pool of nucleic acid molecules (Col. 22, lines 40-50, Schmitt).  
Regarding claim 9, Schmitt in view of Turner teaches the method of claim 1, wherein the sequencing priority is based at least in part on a user-defined priority for one or more of the two or more sources of nucleic acid molecules (Col. 22, lines 40-65, Schmitt).  
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (11,332,784) in view of Turner et al. (2011/0229976).
Regarding claim 11, Schmitt teaches the system of claim 10,
 Schmitt does not explicitly teach wherein modifying the real-time single-molecule sequencing process comprises aborting the sequencing of the nucleic acid molecule being sequenced.
Turner teaches in the same field of invention wherein modifying the real-time single-molecule sequencing process comprises aborting the sequencing of the nucleic acid molecule being sequenced ([43-48], Turner).											Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Schmitt as taught by Turner in order to show different techniques of nucleic acid molecule sequencing ([10-13], Turner). 
Regarding claim 12, Schmitt teaches the system of claim 10, 					Schmitt does not explicitly teach wherein modifying the real-time single-molecule sequencing process comprises ejecting the nucleic acid molecule being sequenced 
Turner teaches in the same field of invention wherein modifying the real-time single-molecule sequencing process comprises ejecting the nucleic acid molecule being sequenced ([60-62], Turner). 
	Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Schmitt as taught by Turner in order to detach the interaction partner from the phase so that the released modified nucleic acid molecule fragments comprise also the interaction partner now released from the phase to which it was attached prior to such release for sequencing ([323], Turner).
Regarding claim 13, Schmitt teaches the system of claim 10, 			 	Schmitt does not explicitly teach wherein modifying the real-time single-molecule sequencing process comprises redirecting the nucleic acid molecule being sequenced 
Turner teaches in the same field of invention wherein modifying the real-time single-molecule sequencing process comprises redirecting the nucleic acid molecule being sequenced ([49], Turner) 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Schmitt as taught by Turner in order to switch the sequencing process for sequence determination/validation ([454], Turner). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richard (2015/0119261), Figs. 1-10; Shen et al. (2017/0145502), Figs. 1A-19C; Turner et al. (2017/0121764), Figs. 1-21B.											Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA J. BOWEN whose telephone number is (571)272-5325. The examiner can normally be reached Monday-Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.B./Examiner, Art Unit 4182                                                                                                                                                                                                        
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1671